MEMORANDUM **
Darren Dulaney appeals his conviction and sentence of 120 months’ imprisonment for possession with intent to distribute 50 or more grams of a mixture and substance containing a detectible amount of cocaine base in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(A)(iii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Because the parties are familiar with the facts, we recite them only as necessary.
The district court did not err by denying Dulaney’s motion to suppress the evidence *623found in his vehicle and home. Officer Compson had probable cause to stop Dulaney’s vehicle because Dulaney failed to use his turn signal as he changed lanes in violation of Nevada Revised Statute § 484.343(1). See Whren v. United States, 517 U.S. 806, 809-10, 819, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996). Further, Officer Compson’s search of Dulaney’s vehicle and home were lawful because Dulaney consented to both searches. See Schneckloth v. Bustamonte, 412 U.S. 218, 248-49, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973).
Additionally, this court is precluded from reviewing Dulaney’s contention that the district court erred by denying him safety valve relief because Dulaney knowingly and voluntarily waived his right to appeal this issue. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000); United States v. Anglin, 215 F.3d 1064, 1066 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.